UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6623



VINCENT EUGENE LINEBERGER,

                                              Petitioner - Appellant,

          versus


STEPHEN DEWALT; UNITED STATES DEPARTMENT OF
JUSTICE; FEDERAL BUREAU OF PRISONS; UNITED
STATES OF AMERICA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-65)


Submitted:   October 10, 2002              Decided:   October 30, 2002


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Eugene Lineberger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Eugene Lineberger appeals the district court’s orders

denying relief on his 28 U.S.C. § 2241 (2000) petition.        We dismiss

the appeal as moot. The issues presented in Lineberger’s second 28

U.S.C. § 2241 petition were reviewed by this court in a separate

appeal filed by Lineberger of a district court’s denial of his

“motion for nunc pro tunc imposition of sentence.”             See United

States   v.    Dewalt,   No.   02-6258   (4th   Cir.   Sept.   27,   2002)

(unpublished).    We deny Lineberger’s motions to proceed on appeal

in forma pauperis and to reconsider the order denying his motion

for release.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                DISMISSED




                                    2